Per Curiam.
[¶ 1] Joni Tillich and four others ("plaintiffs") appeal from an amended judgment and related orders after remand in Tillich v. Bruce , 2017 ND 21, ¶ 17, 889 N.W.2d 899, for the district court "to award attorney fees" to Don Bruce and two others ("defendants") "after calculation of an award of fees based upon the accepted factors." The court considered those factors and awarded the defendants $14,672 in costs and attorney fees. Most of the issues raised by the plaintiffs are barred by the law of the case doctrine and the mandate rule. See Viscito v. Christianson , 2016 ND 139, ¶ 7, 881 N.W.2d 633. We review the amount and reasonableness of an award of attorney fees under N.D.C.C. § 28-26-01(2) under the abuse of discretion standard. See Tillich , at ¶ 7. The court on remand did not abuse its discretion. We deny the defendants' request for an award of costs and attorney fees for the appeal under N.D.R.App.P. 38. We summarily affirm the amended judgment and related orders under N.D.R.App.P. 35.1(a)(4).
[¶ 2] Gerald W. VandeWalle, C.J.
Jerod E. Tufte
Daniel J. Crothers
Lisa Fair McEvers
Jon J. Jensen